UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-03683 Full title of the plan and the address of the plan, if different from that of the issuer named below: Trustmark 401(k) Plan Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: TRUSTMARK CORPORATION 248 E. Capitol Street Jackson, Mississippi 39201 TRUSTMARK 401(k) PLAN Jackson, Mississippi Audited Financial Statements Years Ended December 31, 2011 and 2010 CONTENTS Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 – 11 Supplemental Schedule Schedule of Assets (Held at End of Year) 13 Signatures 14 Exhibit Index 15 Note:Supplemental schedules required by the Employee Retirement Income Security Act of 1974 not included herein are deemed not applicable to the Trustmark 401(k) Plan. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Plan Administrator Trustmark 401(k) Plan Jackson, Mississippi We have audited the accompanying statements of net assets available for benefits of the Trustmark 401(k) Plan (the"Plan") as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (UnitedStates).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.Such information is the responsibility of management and was derived from and relates directly to the underlying accounting and other records used to prepare the financial statements.The information has been subjected to the auditing procedures applied in the audit of the financial statements and certain additional procedures, including comparing and reconciling such information directly to the underlying accounting and other records used to prepare the financial statements or to the financial statements themselves, and other additional procedures in accordance with auditing standards generally accepted in the United States of America.In our opinion, the information is fairly stated in all material respects in relation to the basic financial statements as a whole. Ridgeland, Mississippi June 25, 2012 TRUSTMARK 401(k) PLAN Statements of Net Assets Available for Benefits December 31, 2011 and 2010 Investments, at fair value Money market accounts $ $ Fixed income mutual funds Collective investment fund Common stock of Trustmark Corporation Equity mutual funds Total investments Receivables Employer contributions Participant contributions Total receivables Net assets, including investments at fair value Adjustment from fair value to contract value for interest in a collective trust relating to fully benefit-responsive investment contracts (Note 9) ) ) Net assets available for benefits $ $ See accompanying notes to financial statements. 2 TRUSTMARK 401(k) PLAN Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2011 and 2010 Contributions Employer $ $ Participant Other Total contributions Net investment (loss) income Net (depreciation) appreciation in fair value of investments ) Interest and dividends Net investment (loss) income ) Benefits paid to participants ) ) Net increase in net assets available for benefits Net assets available for benefits Beginning of year End of year $ $ See accompanying notes to financial statements. 3 TRUSTMARK 401(k) PLAN Years Ended December 31, 2011 and 2010 NOTES TO FINANCIAL STATEMENTS Note 1.Plan Description The following description of the Trustmark 401(k) Plan (the"Plan") provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan established for the associates of Trustmark Corporation (the"Company") and certain other associated companies. The Plan is subject to the provisions of the Employee Retirement Income Security Act ("ERISA") of 1974. Eligibility The Plan provides eligibility for participation in elective deferrals by associates on the first day of the month after thirty days of employment. Plan Administration Federated Retirement Plan Services serves as custodian of the Plan's assets.The Plan administrator and sponsor is Trustmark Corporation, parent company of Trustmark National Bank.The Plan's trustee functions are handled by Trustmark National Bank. Participant Accounts Each participant's account is credited with the participant's contribution and allocations of (a) the Company's contribution and (b) Plan earnings, and charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Participant Contributions The Plan allows participants to make voluntary before-tax salary deferral contributions, through payroll deductions, to separately invested funds in accordance with Section401(k) of the Internal Revenue Code ("IRC").If certain requirements of IRC Section401(k) are not met in Plan operation, the salary deferral agreements of participants may, on a nondiscriminatory and uniform basis, be amended or revoked to preserve the qualified status of the Plan. Voluntary after-tax contributions by participants are not allowed. Participants may elect to contribute up to 75 percent of eligible compensation each period, subject to regulatory limitations.Any excess contributions must be returned to the applicable participant by April15 of the calendar year following the year of excess contributions.The Plan allows for rollover contributions from individual retirement accounts, IRC Section457(b) plans or other qualified plans. 4 TRUSTMARK 401(k) PLAN Years Ended December 31, 2011 and 2010 NOTES TO FINANCIAL STATEMENTS Note 1.Plan Description (continued) Provisions of the Plan allow participants who were age 50years or older by the end of the calendar year to make catch-up contributions to the Plan. Catch-up contributions represent associate compensation deferrals in excess of certain Plan limits and statutory limits, including Internal Revenue Service ("IRS") annual deferral limits. Employer Contributions Full-time and part-time associates are eligible to receive the safe harbor matching contribution on the first day of the month following one year of service and 1,000 hours.Eligible participant contributions are matched by the employer at a rate of 100 percent of the first 6 percent of covered compensation.The employer may also make discretionary contributions.No discretionary contributions were made for the years ended December 31, 2011 and 2010. Investment Options Participants may direct investments of their account balance among several investment options. The Plan provides participants the opportunity to annually elect whether cash dividends paid on employer stock will be invested in shares of employer stock within the individual participant's account or be paid to the participant in cash. Vesting Participants are immediately vested in their voluntary contributions, employer contributions made on their behalf and the investment earnings and losses thereon. Payment of Benefits On retirement, death, disability or termination of service, a participant may elect to receive a lump-sum distribution equal to the total of his or her account balance or in installments. In addition, hardship distributions are permitted if certain criteria are met. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.However, no such action may deprive any participant or beneficiary under the Plan of any vested benefit. 5 TRUSTMARK 401(k) PLAN Years Ended December 31, 2011 and 2010 NOTES TO FINANCIAL STATEMENTS Note 2.Significant Accounting Policies Basis of Presentation The Plan's financial statements are prepared using the accrual basis of accounting, with the exception of the payment of benefits, which are recognized as a reduction in the net assets available for benefits of the Plan as they are disbursed to participants. Investment contracts held by a defined contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.The statements of net assets available for benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value.The statements of changes in net assets available for benefits are prepared on a contract value basis. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP") requires management to make estimates and assumptions that affect the reported amounts of net assets and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Valuation of Investments and Income Recognition Investments are stated at fair value.The fair value of mutual funds and other securities traded on a national securities exchange are valued at the closing quoted market price on the last business day of the year.The Plan's interest in a collective investment fund (the Federated Capital Preservation Fund) is valued based upon information reported by the investment advisor using the audited financial statements of the collective trust at year-end. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date. Net (Depreciation) Appreciation in Fair Value of Investments Net (depreciation) appreciation in fair value of investments, as recorded in the accompanying statements of changes in net assets available for benefits, includes changes in the fair value of investments acquired, sold or held during the year. Administrative Fees Administrative fees are paid by the Plan. All other fees, including professional fees, are paid by the Company.Expenses that relate solely to a participant are assessed against such participant as provided in the Plan agreement. 6 TRUSTMARK 401(k) PLAN Years Ended December 31, 2011 and 2010 NOTES TO FINANCIAL STATEMENTS Note 3.Risks and Uncertainties The Plan's investments include funds which invest in various types of investment securities and in various companies within various markets.Investment securities are exposed to several risks, such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants' account balances and the amounts reported in the statements of net assets available for benefits. Note 4.Investments The fair value of individual investments that represent 5 percent or more of the Plan's net assets as of December31, 2011 or 2010, are as follows: Common stock of Trustmark Corporation $ $ Federated Capital Preservation Fund (collective investment fund) During 2011 and 2010, the Plan's investments (including investments bought and sold, as well as held during the year) (depreciated) appreciated in value as follows: Change in investments at fair value as determined by quoted market price Common stock of Trustmark Corporation $ ) $ Mutual funds ) Net (depreciation) appreciation in fair value of investments $ ) $ Note 5.Tax Status The IRS has determined and informed the Company by a letter dated November19, 2001, that the Plan and related trust are designed in accordance with applicable sections of the IRC. The Plan has been amended since receiving the determination letter.However, the Plan administrator believes that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC. The Plan had no uncertain tax positions as of December 31, 2011 and 2010.If interest and penalties are incurred related to uncertain tax positions, such amounts are recognized in income tax expense.Tax periods for all fiscal years after 2007 remain open to examination by the federal and taxing jurisdictions to which the Plan is subject. 7 TRUSTMARK 401(k) PLAN Years Ended December 31, 2011 and 2010 NOTES TO FINANCIAL STATEMENTS Note 6.Related Parties Certain Plan investments are invested in the common stock of the Company.Investment transactions in employer securities qualify as exempt party-in-interest transactions.For the years ended December 31, 2011 and 2010, dividends of $1,370,576 and $1,362,015, respectively, were received by the Plan from the Company. Trustmark National Bank serves as the investment advisor for the Performance Funds Trust Mutual Funds. Note 7.Contingencies The Company and its subsidiaries are parties to lawsuits and other claims that arise in the ordinary course of business. Some of the lawsuits assert claims related to various business activities and some of the lawsuits allege substantial claims for damages. The cases are being vigorously contested. In the regular course of business, management evaluates estimated losses or costs related to litigation, and provision is made for anticipated losses whenever management believes that such losses are probable and can be reasonably estimated. At the present time, management believes, based on the advice of legal counsel, that the final resolution of pending legal proceedings will not have a material impact on the Company or the Plan's financial statements. Note 8.Fair Value Measurements FASB ASC Topic 820, Fair Value Measurements and Disclosures ("ASC Topic 820"), establishes a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy under ASC Topic 820 are described as follows: · Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. · Level 2 Inputs to the valuation methodology include:quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in inactive markets; inputs other than quoted prices that are observable for the asset or liability; inputs that are derived principally from or corroborated by observable market data by correlation or other means.If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. · Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. 8 TRUSTMARK 401(k) PLAN Years Ended December 31, 2011 and 2010 NOTES TO FINANCIAL STATEMENTS Note 8.Fair Value Measurements (continued) The asset or liability's fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value on a recurring basis.There have been no changes in the methodologies used at December 31, 2011 and 2010. Common stock of Trustmark Corporation (Level 1):Valued at the closing price reported on the active market on which the individual securities are traded. Money market accounts and mutual funds (Level 1):Valued at the net asset value ("NAV") of shares held by the Plan at year-end. Collective investment fund (Level 2):Valued based on information reported by the investment advisor using audited financial statements of the collective trust at year-end which outlines how the fund is valued within the fair value hierarchy. The preceding methods described may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following tables set forth by level, within the fair value hierarchy, the Plan's assets at fair value as of December 31, 2011 and 2010: Assets at Fair Values as of December 31, 2011 Level 1 Level 2 Level 3 Total Mutual funds Index equity funds $ $
